Order denying motion to vacate service of summons reversed upon the law and the facts, without costs, and matter remitted to Special Term to take evidence on the issue of whether the individual served was Joseph M. Sutton or Jack M. Sutton. This will afford an opportunity of confronting the person served with the process server, which should disclose, in connection with information from other legal sources, whether the individual so served is the husband of the plaintiff. Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.